Citation Nr: 0403556	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
scarlet fever, to include a cardiovascular disability.  

2.  Entitlement to service connection for residuals of mumps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for residuals of 
scarlet fever, and for residuals of mumps.  He responded with 
a November 1999 Notice of Disagreement, and was issued a 
November 1999 Statement of the Case.  He then filed a 
November 1999 substantive appeal, perfecting his appeal of 
this issue.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

In October 1999, the RO also denied service connection for 
post traumatic stress disorder, and the veteran subsequently 
perfected an appeal of this issue to the Board.  However, in 
a February 2001 rating decision, the veteran was awarded 
service connection for post traumatic stress disorder.  The 
RO having awarded a full grant of the requested benefit, this 
issue is no longer before the Board.  Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).


REMAND

The veteran seeks service connection for residuals of scarlet 
fever and for residuals of mumps.  He initially requested a 
personal hearing on his November 1999 VA Form 9, but withdrew 
that hearing request prior to any such hearing being held.  
Subsequently, he filed another VA Form 9 in March 2003, and 
again requested a personal hearing at the RO before a member 
of the Board.  Because the veteran has requested a personal 
hearing, and such a hearing has yet to be afforded him, his 
claim must be remanded for the scheduling of such a hearing 
by the RO.  See 38 C.F.R. § 20.700 et seq.  

Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board, seated at the RO, as soon as 
practicable.  The veteran and his 
representative should also be afforded 
timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


